 

EXHIBIT 10.14

 

VERITY CORP. GUARANTY-WATER

 

THIS VERITY CORP. GUARANTY-WATER is dated as of May 16, 2014, and made by Verity
Corp., a Nevada corporation, of 47184 258th St., Sioux Falls, SD 57107
(“Guarantor”) in favor of Duane Spader, of 1100 E. 64th St. North, Sioux Falls,
SD 57104 (“Lender”).

 

R E C I T A L S

 

WHEREAS, Verity Water, LLC (herein, “Borrower”) has executed a promissory note
in favor of Lender (as amended, supplemented or otherwise modified from time to
time, the “Note”; the capitalized terms defined therein and not otherwise
defined herein being used herein as therein defined). This Note memorializes
Borrower’s obligation for prior advances to Borrower by Lender and amends the
terms and conditions thereof.

 

WHEREAS, in partial consideration of Lender agreeing to an amendment to the
terms and conditions of its prior advances to Borrower and to the Change in
Terms Agreement between Lender and Borrower’s first-tier parent corporation,
Verity Farms, L.L.C., the Guarantor is entering into this Agreement to guarantee
Borrower’s obligations under the Note.

 

WHEREAS, Guarantor, as third-tier parent corporation of Borrower, has and will
derive substantial direct and indirect benefits from the prior advances that are
memorialized by the Note and the amendment of the terms and conditions thereof.

 

WHEREAS, it is a condition precedent to Lender’s obligations under the Change in
Terms Agreement to be entered into by Lender and Borrower’s first-tier parent
corporation, Verity Farms, L.L.C. as of the date hereof, that Guarantor shall
have executed and delivered this Guaranty to Lender; and

 

WHEREAS, Guarantor acknowledges and agrees that Lender advanced funds to
Borrower as start-up funding until funds could be raised by Borrower or its
affiliates through sales of equity interests or borrowings from other sources,
with the intention that amounts advanced by Lender to Borrower, as memorialized
by the Note, and otherwise would be promptly repaid to Lender as other sources
of funding become available.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lender to enter into the Change in Terms Agreement, Guarantor hereby agrees as
follows:

 

 

 

 

Section 1. Guaranty; Limitation of Liability.

 

(a) Guarantor hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all obligations,
indebtedness and liabilities of the Borrower on or for the Note, now or
hereafter existing (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by the Lender in
enforcing any rights under this Guaranty or the Note. Without limiting the
generality of the foregoing, Guarantor’s liability shall extend to all amounts
that constitute part of the Guaranteed Obligations and would be owed by the
Borrower to Lender under or in respect of the Note but for the fact that they
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Borrower. Notwithstanding the
terms of the Note or any related document, as concerns the obligations of
Guarantor hereunder with respect to the Guaranteed Obligations, prepayment of
the Guaranteed Obligations shall be required by Guarantor hereunder each time
(to be paid within ten (10) days thereafter) Guarantor or any Affiliate thereof
raises, from time to time, funds through the sales of equity interests in
Guarantor or its Affiliates or obtains funds by borrowing from other sources;
provided that (i) this prepayment requirement shall only apply to funds received
by Guarantor or any Affiliate thereof after September 30, 2015, and then, after
such date, only to sales of equity interests or borrowings from other sources if
the total funds generated thereby from and after October 1, 2015, exceed Five
Hundred Thousand Dollars ($500,000.00), and (ii) the total amount of any such
prepayment required at a particular time by Guarantor hereunder, together with
any prepayment then due under similar prepayment provisions included in other
guarantees executed by Guarantor or its Affiliates in favor of Lender, is
limited to fifty percent (50%) of the amount of funds then raised by such sale
of equity interests or borrowings.

 

(b) Guarantor, and by its acceptance of this Guaranty, the Lender, hereby
confirms that it is the intention of all such Persons that this Guaranty and the
obligations of Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law (as hereinafter defined), the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guaranty and the
obligations of Guarantor hereunder. To effectuate the foregoing intention, the
Lender and the Guarantor hereby irrevocably agree that the obligations of
Guarantor under this Guaranty at any time shall be limited to the maximum amount
as will result in the obligations of Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance. For purposes hereof,
“Bankruptcy Law” means Title 11, U.S. Code, or any similar foreign, federal or
state law for the relief of debtors.

 

Section 2. Guaranty Absolute. Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Note,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of Lender with respect
thereto. The obligations of Guarantor under or in respect of this Guaranty are
independent of the Guaranteed Obligations or any other obligations of the
Borrower under the Note, and a separate action or actions may be brought and
prosecuted against Guarantor to enforce this Guaranty, irrespective of whether
any action is brought against Borrower or whether Borrower is joined in any such
action or actions. The liability of Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and Guarantor hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to, any or all of the following:

 

- 2 -

 

 

(a) any lack of validity or enforceability of the Note or any agreement or
instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of the
Borrower with respect to the Note, or any other amendment or waiver of or any
consent to departure from the Note, including, without limitation, any increase
in the Guaranteed Obligations resulting from the extension of additional credit
to any Borrower or any of its affiliates or otherwise;

 

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

 

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other obligations of Borrower or any other
party liable for the obligations under the Note or any other assets of any such
party or any of its affiliates;

 

(e) any change, restructuring or termination of the corporate structure or
existence of Borrower or any of its affiliates;

 

(f) any failure of Lender to disclose to Borrower any information relating to
the business, condition (financial or otherwise), operations, performance,
properties or prospects of any other party obligated on or for the Note, now or
hereafter known to Lender (Guarantor waiving any duty on the part of the Lender
to disclose such information);

 

(g) the failure of any other Person to execute or deliver this Guaranty or any
other guaranty or agreement or the release or reduction of liability of
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or

 

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by Lender
that might otherwise constitute a defense available to, or a discharge of,
Borrower or any other guarantor or surety.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by Lender or any other Person upon the insolvency,
bankruptcy or reorganization of Borrower or any other party obliged on or for
the Note or otherwise, all as though such payment had not been made.

 

Section 3. Waivers and Acknowledgments.

 

(a) Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that Lender protect, secure, perfect or insure any lien or any
property subject thereto or exhaust any right or take any action against any
party obligated on or for the Note or any other Person or any Collateral.

 

- 3 -

 

 

(b) Guarantor hereby unconditionally and irrevocably waives any right to revoke
this Guaranty and acknowledges that this Guaranty is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future.

 

(c) Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
Lender that in any manner impairs, reduces, releases or otherwise adversely
affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of Guarantor or other rights of Guarantor to proceed
against any of the other party on or for the Note, any other guarantor or any
other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of Guarantor
hereunder.

 

(d) Guarantor hereby unconditionally and irrevocably waives any duty on the part
of Lender to disclose to Guarantor any matter, fact or thing relating to the
business, condition (financial or otherwise), operations, performance,
properties or prospects of Borrower or any of its affiliates or any other party
obligated under the Note, now or hereafter known by Lender.

 

(e) Guarantor acknowledges that it has and will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Note and
the amendment to the terms and conditions of the prior advances, the Change in
Terms Agreement between Lender and Verity Farms, L.L.C., and that the waivers
set forth in Section 2 and this Section 3 are knowingly made in contemplation of
such benefits.

 

Section 4. Subrogation. Guarantor hereby unconditionally and irrevocably agrees
not to exercise any rights that it may now have or hereafter acquire against
Borrower, any other party obligated on or for the Note or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
Guarantor’s Guaranteed Obligations under or in respect of this Guaranty or the
Note, including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Lender against Borrower, any other party obligated on or for
the Note or any other insider guarantor or any Collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from Borrower,
any other party obligated on or for the Note or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until all of the Guaranteed Obligations and all other amounts payable under
this Guaranty shall have been paid in full in cash. If any amount shall be paid
to Guarantor in violation of the immediately preceding sentence at any time
prior to the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, such amount shall be received and held in
trust for the benefit of Lender, shall be segregated from other property and
funds of Guarantor and shall forthwith be paid or delivered to Lender in the
same form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Note, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) Guarantor shall
make payment to Lender of all or any part of the Guaranteed Obligations and (ii)
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, Lender will, at Guarantor’s
request and expense, execute and deliver to Guarantor appropriate documents,
without recourse and without representation or warranty, necessary to evidence
the transfer by subrogation to Guarantor of an interest in the Guaranteed
Obligations resulting from such payment made by Guarantor pursuant to this
Guaranty.

 

- 4 -

 

 

Section 5. Representations and Warranties. Guarantor hereby makes each
representation and warranty made in the Note by Borrower with respect to
Guarantor and Guarantor hereby further represents and warrants as follows:

 

(a) There are no conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or waived.

 

(b) Guarantor has, independently and without reliance upon Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Guaranty and each other related
document to which it is or is to be a party, and Guarantor has established
adequate means of obtaining from each other party obliged on or for the Note on
a continuing basis information pertaining to, and is now and on a continuing
basis will be completely familiar with, the business, condition (financial or
otherwise), operations, performance, properties and prospects of such other
party obligated on or for the Note.

 

(c) The value of the consideration received and to be received by Guarantor as a
result of Lender making extensions of credit to Borrower and Guarantor executing
and delivering this Guaranty is reasonably worth at least as much as the
liability and obligation of Guarantor hereunder, and such liability and
obligation have benefited and may reasonably be expected to benefit Guarantor
directly or indirectly.

 

Section 6. Covenants. Guarantor covenants and agrees that, so long as any part
of the Guaranteed Obligations shall remain unpaid, Guarantor will perform and
observe, and cause each of its affiliates to perform and observe, all of the
terms, covenants and agreements set forth in the Note and related documents on
its or their part to be performed or observed or that Borrower has agreed to
cause Guarantor or such affiliates to perform or observe.

 

Section 7. Amendments. No amendment or waiver of any provision of this Guaranty
and no consent to any departure by Guarantor therefrom shall in any event be
effective unless the same shall be in writing and signed by the Lender, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

 

Section 8. Notices. All notices and other communications provided for hereunder
shall be given in writing, by certified mail, postage prepaid, delivered to the
addresses set forth above. The failure of a party to accept delivery of or claim
certified mail constitutes delivery on the second business day following the
first delivery attempt. Delivery by telecopier of an executed counterpart of a
signature page to any amendment or waiver of any provision of this Guaranty to
be executed and delivered hereunder shall be effective as delivery of an
original executed counterpart thereof.

 

- 5 -

 

 

Section 9. No Waiver; Remedies. No failure on the part of Lender to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 10. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, Lender and each of its affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all indebtedness at any time owing by Lender or such
affiliate to or for the credit or the account of Guarantor against any and all
of the obligations of Guarantor now or hereafter existing hereunder,
irrespective of whether Lender shall have made any demand under this Guaranty or
the Note and although such obligations may be unmatured. Lender agrees promptly
to notify Guarantor after any such set-off and application; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of Lender and its affiliates under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that Lender and its affiliates may have.

 

Section 11. Indemnification.

 

Without limitation on any other obligations of Guarantor or remedies of the
Lender under this Guaranty, Guarantor shall, to the fullest extent permitted by
law, indemnify, defend and save and hold harmless Lender and its affiliates and
their respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party in connection with or as a
result of any failure of any Guaranteed Obligations to be the legal, valid and
binding obligations of Guarantor enforceable Guarantor in accordance with their
terms.

 

Guarantor hereby also agrees that none of the Indemnified Parties shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to
Guarantor or any of its affiliates or any of their respective officers,
directors, employees, agents and advisors, and Guarantor hereby agrees not to
assert any claim against any Indemnified Party on any theory of liability, for
special, indirect, consequential or punitive damages arising out of or otherwise
relating to the Note or the advance of loan proceeds thereunder.

 

Without prejudice to the survival of any of the other agreements of Guarantor
under this Guaranty, the Note or any document related thereto, the agreements
and obligations of Guarantor contained in Section 1(a) (with respect to
enforcement expenses), the last sentence of Section 2 and all of this Section 11
shall survive the payment in full of the Guaranteed Obligations and all of the
other amounts payable under this Guaranty.

 

- 6 -

 

 



Section 12. Subordination. Guarantor hereby subordinates any and all debts,
liabilities and other obligations owed to Guarantor by any of its affiliates
(the “Subordinated Obligations”) to the Guaranteed Obligations to the extent and
in the manner hereinafter set forth.

 

Section 13. Prohibited Payments, Etc. Except during the continuance of an Event
of Default (including the commencement and continuation of any proceeding under
any Bankruptcy Law relating to any other party obligated on or for the Note),
Guarantor may receive regularly scheduled payments from any other party
obligated on or for the Note on account of the Subordinated Obligations. After
the occurrence and during the continuance of any Event of Default (including the
commencement and continuation of any proceeding under any Bankruptcy Law
relating to any other party obligated on or for the Note), however, unless the
Lender otherwise agrees, Guarantor shall not demand, accept or take any action
to collect any payment on account of the Subordinated Obligations.

 

Section 14. Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other party obligated on or for the Note,
Guarantor agrees that the Lender shall be entitled to receive payment in full in
cash of all Guaranteed Obligations (including all interest and expenses accruing
after the commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before Guarantor receives payment of any Subordinated Obligations.

 

Section 15. Turn-Over. After the occurrence and during the continuance of any
Event of Default (including the commencement and continuation of any proceeding
under any Bankruptcy Law relating to any other party obligated on or for the
Note), Guarantor shall, if the Lender so requests, collect, enforce and receive
payments on account of the Subordinated Obligations as trustee for the Lender
and deliver such payments to the Lender on account of the Guaranteed Obligations
(including all Post Petition Interest), together with any necessary endorsements
or other instruments of transfer, but without reducing or affecting in any
manner the liability of Guarantor under the other provisions of this Guaranty.

 

Section 16. Authorization. After the occurrence and during the continuance of
any Event of Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other party obligated on or
for the Note), the Lender is authorized and empowered (but without any
obligation to so do), in its discretion, (i) in the name of Guarantor, to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and to apply any amounts received thereon to the Guaranteed
Obligations (including any and all Post Petition Interest), and (ii) to require
Guarantor (A) to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and (B) to pay any amounts received on such obligations
to the Lender for application to the Guaranteed Obligations (including any and
all Post Petition Interest).

 

Section 17. Continuing Guaranty; Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, be binding upon the Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Lender and its successors, transferees and assigns. Without limiting the
generality of clause (c) of the immediately preceding sentence, Lender may
assign or otherwise transfer all or any portion of its rights and obligations
under the Note to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to Lender herein or
otherwise. No Guarantor shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Lender.

 

- 7 -

 

 

Section 18. Execution in Counterparts. This Guaranty and each amendment, waiver
and consent with respect hereto may be executed in any number of counterparts
and by different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Guaranty by telecopier shall be effective as delivery of
an original executed counterpart of this Guaranty.

 

Section 19. Governing Law; Jurisdiction. This Guaranty shall be governed by, and
construed in accordance with, the laws of the State of South Dakota.

 

Guarantor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any South Dakota state court
sitting in Minnehaha County, South Dakota, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this Guaranty
or any of the other Loan Documents to which it is or is to be a party, or for
recognition or enforcement of any judgment, and Guarantor hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such South Dakota state court.
Guarantor agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guaranty or any the Note or
any related document shall affect any right that any party may otherwise have to
bring any action or proceeding relating to this Guaranty, the Note or any
related document in the courts of any jurisdiction.

 

Guarantor irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection that it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Guaranty, the Note or any related document, to which it is or
is to be a party in any South Dakota state court. Guarantor hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such suit, action or proceeding in any such court.

 

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed and
delivered by its officer thereunto duly authorized as of the date first above
written.

 

  Verity Corp.         By: /s/ RICHARD KAMOLVATHIN   Its:  

 

- 8 -

 

